Citation Nr: 1813626	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for back disability.

2. Entitlement to a disability rating higher than 20 percent for left lower extremity radiculopathy.

3. Entitlement to a disability rating higher than 20 percent for right knee disability.

4. Entitlement to a disability rating higher than 20 percent for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. In a July 2013 rating decision, effective April 28, 2012, the RO changed the description for service-connected back disability from degenerative arthritis of the lumbar spine to lumbar degenerative changes with intervertebral disc syndrome (IVDS). Effective the same date the RO increased the disability rating for the back disability from 10 percent to 20 percent. In the July 2013 rating decision the RO also granted service connection, effective April 28, 2012, for left lower extremity radiculopathy, and assigned a 20 percent rating. The RO granted service connection, effective April 28, 2012, for left knee osteoarthritis, and assigned a 10 percent rating. The RO continued a 20 percent rating for degenerative arthritis of the right knee patellofemoral joints. In an April 2014 rating decision, the RO increased the rating for left knee disability from 10 to 20 percent, effective April 28, 2012.

The Board notes that the Veteran directly raised the issue of unemployability in December 2012, when he submitted a claim for a total disability rating based on individual unemployability (TDIU). In a July 2013 rating decision, the RO denied a TDIU. The Veteran appealed the individual ratings assigned or continued in that rating decision, but he did not appeal the denial of the TDIU.  In an October 2014 statement, he indicate that he never initiated an unemployability claim and was seeking higher ratings for his various disabilities.  Thus, he does not have a pending appeal of the TDIU claim.

The issue of the rating for left lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's back disability has not limited forward flexion of his thoracolumbar spine to 30 degrees, has not produced functional impairment equivalent to such limitation, and has not caused incapacitating episodes.

2. The Veteran's right knee disability has not limited flexion to 15 degrees and has not produced functional impairment equivalent to such limitation.

3. The Veteran's left knee disability has not limited flexion to 15 degrees and has not produced functional impairment equivalent to such limitation.


CONCLUSIONS OF LAW

1. The Veteran's back disability has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

2. The Veteran's right knee disability has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

3. The Veteran's left knee disability has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2009 through 2016. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran submitted in April 2009 a claim for service connection and disability compensation for back disability. The RO granted service connection effective April 29, 2009, and assigned a 10 percent rating. In April 2012 the Veteran submitted a claim for an increased rating for the back disability. In a July 2013 rating decision the RO increased the rating to 20 percent, effective April 28, 2012. The Veteran appealed that rating decision. He contends that the back disability warrants a rating higher than 20 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 indicates that evaluation of painful joints should consider whether there is pain with active and passive motion, and with and without weightbearing, and should consider for comparison the range of motion of any opposite undamaged joint.

The RO has evaluated the Veteran's lumbar degenerative changes with IVDS under 38 C.F.R. § 4.71a, Diagnostic Codes 5242, for arthritis, and 5243, for IVDS. The rating schedule provides for evaluating spine disorders, including intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 10 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA rating purposes the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated based on the total duration of incapacitating episodes during the preceding twelve months. The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

Records of VA treatment of the Veteran in 2011 through 2017 reflect chronic low back pain with flare-ups of worse pain.

In April 2012 the Veteran wrote that he had increased back pain. In June 2012 he indicated that back and knee problems made him unable to do a lot of jobs.

On VA examination in August 2012 the Veteran reported that his back problems had worsened in the past year. He stated that he had pain, stiffness, and weakness in his back. He related that he could not sit for long periods, and that sitting too long caused increased pain. He reported that he used a back brace regularly.

The ranges of motion of the Veteran's thoracolumbar spine were to 80 degrees of forward flexion, with pain from 70 degrees, to 5 degrees of extension, to 10 degrees of right lateral flexion and 20 degrees of left lateral flexion, and to 30 degrees of lateral rotation to each side. After three repetitions, forward flexion was limited to 70 degrees. Ranges in the other directions remained the same. There was guarding or muscle spasm that resulted in an abnormal gait. The examiner found that the Veteran's back disability was manifested by weakened movement, excess fatigability, and disturbance of locomotion.

On muscle strength testing, there was active movement against some resistance, but less than normal strength. Deep tendon reflex of the right ankle was hypoactive. There was decreased pinprick sensation over the left foot and toes. The straight leg test was positive on the left, suggesting radiculopathy. The examiner found that the Veteran had IVDS, with moderate sciatic nerve radiculopathy affecting the left lower extremity. The Veteran did not report having had any incapacitating episodes over the preceding twelve months. The examiner found that the Veteran's back disability affected his work capacity by impairing bending, walking, and lifting.

In an October 2013 notice of disagreement, the Veteran wrote that pain in his back and legs was constant, and awakened him multiple times each night. He stated that pain and weakness in his knees and back limited how long he could stand.

On VA examination in April 2014 the Veteran reported ongoing back pain, worse in recent years. He stated that prolonged sitting produced increased pain. He reported that with repeated activity he had flare-ups with symptoms of weakness, fatigability, and more severe pain. He indicated that he had last worked as a real estate agent, and that he had been unemployed since 2008.

The ranges of motion of the Veteran's thoracolumbar spine were to 40 degrees of forward flexion, with pain at 40 degrees, to 20 degrees of extension, to 20 degrees of lateral flexion to each side, and to 20 degrees of lateral rotation to each side. After three repetitions the ranges of motion remained the same. The examiner found that his back disability produced function impairment in the forms of limited motion and pain on movement. Deep tendon reflexes were hypoactive in the knees and ankles bilaterally. There was decreased sensation to light touch in the left lower leg and ankle. Straight leg testing was negative bilaterally. There was evidence of radiculopathy involving the left sciatic nerve. The examiner marked no as to whether the Veteran had IVDS. The examiner did not indicate whether the Veteran had any incapacitating episodes over the past twelve months. The examiner found that the Veteran's back disability did not have an impact on his ability to work.

In a May 2014 substantive appeal the Veteran wrote that his constant low back pain limited his activity, including his capacity for sitting, standing, and walking. He indicated that his back and knee disabilities severely limited his opportunities for employment.

On VA examination in October 2017 the Veteran reported increasing back pain, 7/10 in severity. He indicated that he occasionally used a back brace. The ranges of motion of his thoracolumbar spine were to 45 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion to each side, and 30 degrees of lateral rotation to each side. There was evidence of pain with active motion, with passive motion, and with and without weightbearing. After three repetitions the ranges of motion remained the same. The examiner found that the back disability caused him difficulty bending or lifting, and limited his endurance for weightbearing to fifteen minutes. The examiner stated that these impairments had an impact of his work capacity. The examiner indicated that the Veteran did not have IVDS and did not have episodes of IVDS requiring bed rest.

The Veteran's back disability has not limited forward flexion of his thoracolumbar spine to 30 degrees or less. He has back pain on active and passive motion, and with and without weightbearing, and he has weakened motion and diminished endurance of his back. Clinicians have not found, however, that his functional impairment from all factors has been equivalent to limitation of forward flexion to 30 degrees or less. His back disability thus has not met or nearly approximated the criteria for a rating higher than 20 percent under Diagnostic Code 5242. His IVDS has not resulted in incapacitating episodes, so there is no basis for a rating higher than 20 percent under Diagnostic Code 5243. The Board therefore denies a rating higher than 20 percent.

Right and Left Knee Disabilities

Much of the same evidence is relevant to the issues of the ratings for the Veteran's right and left knee disabilities, so the Board is discussing both issues in the same section of this decision.

The Veteran submitted in April 2009 a claim for service connection and disability compensation for right knee disability. The RO granted service connection, effective April 29, 2009, for degenerative arthritis of the right patellofemoral joints, and assigned a 20 percent rating.

In an April 2012 claim the Veteran sought an increased rating for the right knee disability and service connection for left knee disability. In a July 2013 rating decision the RO continued the 20 percent rating for right knee disability. The RO granted service connection, effective April 28, 2012, for left knee osteoarthritis, and assigned a 10 percent rating.

The Veteran appealed the July 2013 rating decision, contending that the right and left knee disabilities each warranted higher ratings. In an April 2014 rating decision, the RO increased the rating for left knee disability from 10 to 20 percent, effective April 28, 2012. The Veteran continued his appeal, contending that the left knee disability warrants a rating higher than 20 percent.

Under the rating schedule, arthritis is rated based on the limitation of motion of the affected joint. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Limitation of flexion of the knee is rated at 30 percent if flexion is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. The rating schedule also provides for ratings for ankylosis of the knee, instability of the knee, and limitation of extension of the knee (see 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, and 5261), but treatment and examination records have not shown any of those manifestations in either of the Veteran's knees.

On VA examination in February 2010, the Veteran reported that his right knee had weakness, stiffness, giving way, tenderness, and pain. He stating that with driving and other physical activity he had flare-ups of severe pain. He stated that the right knee disability made him unable to drive for longer than 30 minutes and unable to walk long distances. On examination the right knee had flexion to 125 degrees, with pain from 105 degrees. The left knee had flexion to 140 degrees, without evidence of pain on motion. On testing there was no evidence of instability of either knee.

Records of VA treatment of the Veteran in 2011 through 2017 reflect reports of knee pain.

In April 2012 the Veteran wrote that he had increased pain in his right knee, and that he was beginning to have pain in his left knee. He stated that the knee problems caused him great difficulty walking up and down stairs. In June 2012 he indicated that back and knee problems made him unable to do a lot of jobs.

On VA examination in August 2012, the Veteran reported that his right knee pain had worsened. He stated that the pain was very sharp, and that he had trouble bending the knee and difficulty walking. He stated that he placed more weight on the left knee, and that he also experienced pain in the left knee. He reported that he regularly wore a right knee brace with increased activity. On examination the right knee had flexion to 40 degrees, with pain at 40 degrees. The left knee had flexion to 40 degrees, with no objective evidence of painful motion. After three repetitions, the ranges of motion remained the same. Both knees had crepitus. The examiner found that the right knee disability caused disturbance of locomotion and interference with sitting. On testing there was no evidence of instability of either knee.

On VA examination in January 2013, the Veteran reported that over time he had used his left knee more to compensate for his right knee problems. He stated that from 2010 forward he had experienced pain in his left knee. He reported that with standing and walking left knee pain and limitation of motion increased over time. He stated that he regularly used a right knee brace to address pain.

On examination the right knee had flexion to 45 degrees, with pain at 45 degrees. The left knee had flexion to 45 degrees, with pain at 45 degrees. On testing, each knee had 4/5 muscle strength on flexion and extension. On testing there was no evidence of instability of either knee. After three repetitions, right knee flexion was limited to 35 degrees and left knee flexion was limited to 35 degrees. Both knees had crepitus. The examiner found that both knees produced disturbance of locomotion. The examiner stated that the right and left knee disorders impaired mobility and significantly interfered with prolonged standing or prolonged walking. The examiner indicated that the right and left knee disorders had no impact on sedentary activities.

In an October 2013 notice of disagreement, the Veteran wrote that pain in his back and legs was constant, and awakened him multiple times each night. He stated that pain and weakness in his knees and back limited how long he could stand. 

In a May 2014 substantive appeal the Veteran wrote that pain in his back and knees made him unable to drive for more than 30 minutes.

On VA examination in October 2017 the Veteran reported that his right and left knee disorders caused pain with climbing stairs and prolonged weightbearing, and made him unable to run. On examination, the right knee had motion from 0 to 140 degrees. The left knee had motion from 0 to 140 degrees. In both knees, after three repetitions, the ranges remained the same. In both knees, there was evidence of pain with active and passive motion, and with and without weightbearing. The examiner found that in both knees, the pain caused functional loss, and that with, repeated use over a period of time, pain, weakness, fatigability or incoordination significantly limited functional ability. The examiner stated that the effect of the functional limitation was limitation of prolonged walking and inability to run. On testing, each knee had 5/5 muscle strength on flexion and extension. On testing there was no evidence of instability of either knee.

In the Veteran's right knee and in his left knee, arthritis has not limited flexion to 15 degrees. Each of his knees has pain with both active and passive motion and both with and without weightbearing. Function of each knee is impaired due to pain on motion and diminished endurance. Clinicians have not found, however, that his functional impairment from all factors has been equivalent to limitation of flexion to 15 degrees. In each knee, then, disability has not met or nearly approximated the criteria for a rating higher than 20 percent. The Board therefore denies for each knee a rating higher than 20 percent.


ORDER

Entitlement to a disability rating higher than 20 percent for back disability is denied.

Entitlement to a disability rating higher than 20 percent for right knee disability is denied.

Entitlement to a disability rating higher than 20 percent for left knee disability is denied.


REMAND

The Veteran appealed the initial 20 percent rating that the RO for his left lower extremity radiculopathy. The reports of VA examinations of the Veteran's back in August 2012 and April 2014 contain detailed findings regarding that radiculopathy. In an October 2017 VA examination of his back the examiner found that he did not have radiculopathy. The examiner did not report detailed findings regarding potential manifestations of radiculopathy. The Board is remanding the radiculopathy rating issue for a new VA examination to obtain more recent and detailed findings regarding the service-connected left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:
	
1. Schedule the Veteran for a VA examination to obtain information on the current manifestations of his left lower extremity radiculopathy. Provide his claims file to the examiner for review.

Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to conduct all necessary tests of the current manifestations of his left lower extremity radiculopathy, specifically including the straight leg raising test, and tests of lower extremity muscle strength, reflexes, and sensory function. Ask the examiner to report on the existence and severity of any pain (constant or intermittent), paresthesias, or dysesthesias in either or both lower extremities of. Ask the examiner to state, for each lower extremity, whether there is radiculopathy, and to characterize the severity of any radiculopathy.

2. Then review the expanded record and reconsider the remanded issue. If that issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


